
	
		IV
		House Calendar No. 144
		111th CONGRESS
		1st Session
		H. RES. 920
		[Report No.
		  111–378]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			November 19, 2009
			Mr. Smith of Texas
			 (for himself, Mr. Franks of Arizona,
			 Mr. Poe of Texas,
			 Mr. Gohmert,
			 Mr. Coble,
			 Mr. Gallegly,
			 Mr. Chaffetz,
			 Mr. Sensenbrenner,
			 Mr. Harper,
			 Mr. Jordan of Ohio,
			 Mr. Rooney,
			 Mr. Daniel E. Lungren of California,
			 Mr. Issa, Mr. King of Iowa, Mr. Goodlatte, and Mr. Forbes) submitted the following resolution;
			 which was referred to the Committee on the
			 Judiciary
		
		
			December 15, 2009
			Additional sponsor: Mr.
			 Thornberry
		
		
			December 15, 2009
			Reported adversely from the
			 Committee on the
			 Judiciary, referred to the House Calendar, and ordered to be
			 printed
		
		RESOLUTION
		Directing the Attorney General to transmit
		  to the House of Representatives all information in the Attorney General’s
		  possession regarding certain matters pertaining to detainees held at Naval
		  Station, Guantanamo Bay, Cuba who are transferred into the United
		  States.
	
	
		That the Attorney General is directed to
			 transmit to the House of Representatives, not later than 14 days after the date
			 of the adoption of this resolution, copies of any document, record, memo,
			 correspondence, or other communication of the Department of Justice, including
			 the Office of the Solicitor General, or any portion of any such communication,
			 that refers or relates to—
			(1)any legal guidance
			 or recommendations made since January 20, 2009, regarding additional legal
			 rights or protections, including under the Constitution, statutes, and
			 treaties, detainees held at Naval Station, Guantanamo Bay, Cuba, receive when
			 transferred into the United States from such Naval Station, Guantanamo Bay,
			 Cuba; or
			(2)pretrial detention, post conviction
			 incarceration, or transportation within the United States, of detainees held at
			 Naval Station, Guantanamo Bay, Cuba, who are to be transferred into the United
			 States for prosecution and trial in the United States District Court of the
			 Southern District of New York.
			
	
		December 15, 2009
		Reported adversely from the
		  Committee on the
		  Judiciary, referred to the House Calendar, and ordered to be
		  printed
	
